Citation Nr: 0311621	
Decision Date: 06/05/03    Archive Date: 06/10/03

DOCKET NO.  97-20 514A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
emotionally unstable personality disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin disorder.

3.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for a low back 
disorder.

5.  Entitlement to service connection for a left shoulder 
rotator cuff injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from February 
1963 to April 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated April 1997 and 
a March 2000 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.  

In August 2002, a hearing was held before Bettina S. 
Callaway, who is the Veterans Law judge making this decision 
and who was designated by the Chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7107(b) (c) (West 2002).  

The case requires remand to the RO, with the exception of the 
issue involving whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for an unstable personality disorder, which the 
Board will decide below. 


FINDINGS OF FACT

1.  VA has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's appeal.

2.  The RO denied service connection for an emotionally 
unstable personality disorder in December 1980; the veteran 
was notified of this decision in January 1981 but did not 
file an appeal. 

3.  No competent medical evidence establishing a that the 
veteran's inservice  disorder was anything other than a 
personality disorder has been received since the December 
1980 RO decision.  

4.  The evidence received since the December 1980 RO decision 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.  

5.  The medical evidence of record shows that the veteran was 
treated for an emotionally unstable personality disorder 
during service.  


CONCLUSIONS OF LAW

1.  The December 1980 decision of the RO denying service 
connection for a personality disorder is final.  38 U.S.C. 
§ 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1980).  

2.  Evidence received since the December 1980 RO decision 
denying service connection for a personality disorder is not 
new and material, and the veteran's claim for service 
connection for a personality disorder has not been reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  Among other things, this law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of VCAA, or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new law 
also imposes a significant duty to assist the appellant with 
their claim and to provide them notice of evidence needed to 
support the claim.  More recently, new regulations were 
adopted to implement the VCAA.   See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)(2002).

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b)(2002).  Information means non-evidentiary facts, 
such as the veteran's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  38 C.F.R. § 
3.159(a)(5)(2002). 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c)(2002).  With respect 
to this duty to assist the veteran in obtaining evidence, the 
VCAA requires that VA notify the claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by VA.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (holding that both the statute, 38 
U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary). 

The applicable section of the law states that VA "is not 
required to provide assistance to a claimant under this 
section if no reasonable possibility exists that such 
assistance would aid in substantiating the claim."  38 
U.S.C.A. §§ 5102, 5103A (West 2002).  As discussed in the 
Board's analysis below, there is no "reasonable 
possibility" of substantiating the veteran's claim.  
Specifically, the veteran is trying to reopen a claim for 
service connection for a personality disorder.  However, 
"congenital and developmental defects, refractive error of 
the eye, personality disorders and mental deficiency as such 
are not diseases or injuries within the meaning of applicable 
legislation" for service connection purposes.  38 C.F.R. 
§ 3.303(c) (2002)(emphasis added).  As such, no further 
assistance on the part of VA is warranted in this case.  

II.  New and Material Evidence

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
2002).  However, "Congenital and developmental defects, 
refractive error of the eye, personality disorders and mental 
deficiency as such are not diseases or injuries within the 
meaning of applicable legislation" for service connection 
purposes.  38 C.F.R. § 3.303(c) (2002)(emphasis added).  

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  38 U.S.C.A. § 5108 (West 
2002); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see 
Graves v. Brown, 8 Vet. App. 522, 524 (1996).

When considering whether new and material evidence has been 
presented or secured to reopen a claim, the law provides,

If new and material evidence is presented 
or secured with respect to a claim which 
has been disallowed, the Secretary shall 
reopen the claim and review the former 
disposition of the claim.

38 U.S.C.A. § 5108 (West 2002).  

To determine whether new and material evidence has been 
presented or secured to reopen a claim, a two-step analysis 
must be conducted.  Evans, at 283; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  "First, it must be determined whether 
the evidence presented or secured since the prior final 
disallowance of the claim is new and material when 'the 
credibility of the [new] evidence' is presumed. . . .  
Second, if the evidence is new and material," the claim must 
be reopened and the former disposition reviewed based on all 
the evidence of record to determine the outcome of the claim 
on the merits.  Evans, at 283 (citations omitted); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992); see Duran v. Brown, 
7 Vet. App. 216, 220 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

New and material evidence means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it 
must be considered in order to 
fairly decide the merits of the 
claim.

38 C.F.R. § 3.156 (2001).  

More recently, VA regulations have been adopted which 
implement more stringent criteria to be met in order to 
reopen a previously denied claim with new and material 
evidence.  The newly adopted regulations specifically provide 
that:

A claimant may reopen a finally 
adjudicated claim by submitting new 
and material evidence.  New evidence 
means existing evidence not 
previously submitted to agency 
decision makers.  Material evidence 
means existing evidence that, by 
itself or when considered with 
previous evidence of record, relates 
to an unestablished fact necessary 
to substantiate the claim.  New and 
material evidence can be neither 
cumulative nor redundant of the 
evidence of record at the time of 
the last prior final denial of the 
claim sought to be reopened, and 
must raise a reasonable possibility 
of substantiating the claim.

38 C.F.R § 3.156(a)(2002).

However, the new, more stringent, regulations are applicable 
to claims filed on and after August 29, 2001.  In the present 
case the veteran filed to reopen his claim for service 
connection for a personality disorder prior to this date, 
which means that he only needs to meet the old criteria to 
reopen his claim.  Under the less stringent criteria, the 
court has held that new and material evidence can be evidence 
which provides a more complete picture of the circumstances.  
Hodge v. West, 155 F.3d 1356 (1998).  

The first question in determining whether the evidence is new 
and material is whether the newly presented evidence is 
actually "new" in the sense that it was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of other evidence of record.  Evans v. 
Brown, 9 Vet. App. 273, 283 (1996); Struck v. Brown, 9 Vet. 
App. 145, 151 (1996).  The second question is whether the 
evidence is "probative" of the issue at hand.  Evans, 9 
Vet. App. at 283.  Evidence is "probative" when it 
"tend[s] to prove, or actually prov[es] an issue."  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), citing BLACK'S 
LAW DICTIONARY 1203 (6TH ED. 1990).  Determining what the 
"issue at hand" in a case is depends on the specified basis 
or bases, or the specific matter under consideration, for the 
last disallowance of the claim.  Evans, 9 Vet. App. at 284.  
If such evidence is "so significant that it must be 
considered in order to fairly decide the merits of the 
claim," then the claim must be reopened.  Hodge v. West, 155 
F.3d 1356 (1998); 38 C.F.R. § 3.156(a) (1999).  When 
determining whether the veteran has submitted new and 
material evidence to reopen the claim, consideration must be 
given to all of the evidence since the last final denial of 
the claim.  Evans v. Brown, 9 Vet. App. 273 (1996), Glynn v. 
Brown, 6 Vet. App. 523 (1994).

If the newly presented evidence is not "new," the claim to 
reopen fails on that basis and no further analysis of the 
evidence is required.  Similarly, if "new" evidence is not 
"material" in the sense that it is not relevant to and 
probative of the "issue at hand," the claim to reopen fails 
on that basis and the inquiry ends.  See Evans, at 286 
(holding that "new" evidence was not relevant to and 
probative of a nexus between the claimed psychiatric disorder 
and an inservice injury or disease which was the "issue at 
hand" in the case, and therefore the "new" evidence was 
not "material" evidence and the inquiry ended, 
notwithstanding "old" evidence in the record pertaining to 
a nexus between the veteran's psychiatric disorder and his 
military service).

Determining what the "issue at hand" in a case is depends 
on the evidence that was before the Board when it last denied 
the veteran's attempt to reopen his claim and the reasons for 
its denial.  See Colvin, 1 Vet. App. at 174 (Material 
evidence is relevant to and probative of the issue at hand).  

In this case, the RO denied service connection for a 
personality disorder in December 1980 and notified the 
veteran of the decision in January 1981.  The veteran did not 
appeal the RO decision and it became final.  38 U.S.C. 
§ 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1980).

The matter under consideration in this case is whether a 
psychiatric disorder was  incurred during the veteran's 
active military service and is entitled to be service 
connected.  In order for the veteran's claim to be reopened, 
evidence must have been presented, or secured, since the 
December 1980 RO decision which is relevant to, and probative 
of, this matter under consideration.

The evidence of record at the time of the December 1980 RO 
rating decision which was relevant to the veteran's claim 
included the veteran's service medical records and VA 
psychiatric treatment records from September 1980.  

The veteran's service medical records appear to be complete.  
These records reveal the veteran was treated in March 1965 
after lacerating his hand in a drunken altercation in a bar.  
Ultimately a Naval Medical Board diagnosed the veteran with 
an emotionally unstable personality disorder, and the veteran 
was discharged from service because of unsuitability.  The VA 
mental health treatment records from 1980 revealed varying 
diagnoses including:  Alcohol abuse, intermittent explosive 
disorder, anxiety, and history of depression.  

In October 1996 the veteran submitted the claim which is 
currently under appeal.  He claims that he incurred a 
psychiatric disorder during service and that he warrants 
service connection for his personality disorder.  [The Board 
notes that the veteran's claim for service connection for 
post traumatic stress disorder is the subject of a remand 
which follows this decision.  As such, the Board is only 
addressing the veteran's attempt to reopen a claim for 
service connection for a personality disorder at this time.]  

The evidence of record at the time of the prior decision 
showed that the veteran had an unstable personality disorder 
during service.  The rating board concluded that, because a 
personality disorder is not a disability for which service 
connected can be granted under VA regulations, service 
connection was not warranted.  The evidence submitted since 
the December 1980 RO decision which is relevant to the 
veteran's claim includes:  private medical records dated in 
1983, and a January 1998 VA examination report.  The private 
medical records reveal treatment by a physician for 
depression and anxiety.  The 1998 VA examination report 
reveals a diagnosis of major depressive disorder and a 
history of intermittent explosive disorder.  However, this 
evidence does not indicate that the veteran's diagnosis of 
personality disorder during service is incorrect.  

With respect to the veteran's claim to reopen his claim for 
service connection for a personality disorder, the Board 
concludes that this evidence is new because it was not before 
the RO when it denied service connection in December 1980. 
Although "new," this evidence is not "material" because it 
is does not bear directly and substantially upon the specific 
matter under consideration, namely whether the veteran had 
other than a personality disorder during active service.  The 
evidence is not so significant that it must be considered in 
order to fairly decide the merits of the claim.

The veteran has provided statements and testimony about his 
current psychiatric symptoms and events he alleges occurred 
during service.  While this evidence may be applicable to his 
claim for service connection for PTSD, it is not competent to 
establish that the veteran had a psychiatric disorder during 
service, other than a personality disorder for which service 
connected cannot be granted.  While lay testimony is 
competent to establish the occurrence of an injury, it is not 
competent to provide a medical diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Moray v. Brown, 5 
Vet. App. 211 (1993) (lay assertions of medical causation 
cannot serve as the predicate to reopen a claim under 
38 U.S.C.A. § 5108); Chavarria v. Brown, 5 Vet. App. 468 
(1993) (an appellant's own recitations of his medical history 
does not constitute new and material evidence sufficient to 
reopen his claim when this account has already been rejected 
by the VA).

Based on the applicable law, regulations and court decisions, 
the additional evidence received since the December 1980 RO 
decision is not new and material and does not provide the 
required evidentiary basis to reopen the veteran's claim.  
The RO's prior denial of service connection for a personality 
disorder remains final.  See Colvin, 1 Vet. App. 171; 38 
U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156 
(2002).

No reasonable possibility exists for substantiating the 
veteran's claim for service connection for a personality 
disorder, whether the claim is addressed on the basis of 
entitlement to service connection or new and material 
evidence to reopen the claim.  "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  See 38 
U.S.C. § 1110 (formerly § 310).  In the absence of proof of 
present disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992)(emphasis added).  
Personality disorders are not diseases or injuries within the 
meaning of applicable legislation for service connection 
purposes.  38 C.F.R. § 3.303(c) (2002).  

The United States Court of Appeals for Veterans Claims has 
held that in a case where, as in this case, the law is 
dispositive of the claim, the claim should be denied because 
of lack of entitlement under the law.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  


ORDER

New and material evidence not having been submitted to reopen 
a claim for entitlement to service connection an emotionally 
unstable personality disorder, that benefit remains denied.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

The VCAA also imposes a significant duty to assist the 
appellant with their claim and to provide them notice of 
evidence needed to support the claim.  First, VA has a duty 
to notify the appellant and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b)(2002).  Information means 
non-evidentiary facts, such as the veteran's address and 
Social Security number or the name and address of a medical 
care provider who may have evidence pertinent to the claim.  
38 C.F.R. § 3.159(a)(5)(2002).  Second, VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c)(2002).  With respect to this duty to assist 
the veteran in obtaining evidence, the VCAA requires that VA 
notify the claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by VA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  Review of the issues on appeal reveal 
that the veteran has only received notice required by the 
VCAA with respect to the issue of service connection for 
PTSD.  The veteran needs to receive the appropriate notice 
and assistance with respect to all the issues on appeal.  

In August 2002 the veteran testified at a hearing before the 
undersigned member of the Board.  At this hearing he 
submitted additional evidence to the Board.  While the 
veteran did waive consideration of this evidence by the 
agency of original jurisdiction, because the case must be 
remanded for other reasons, the RO should also review this 
evidence prior to re-adjudicating the veteran's claims.  

The veteran has in numerous written statements made the 
assertion that he is service connected for a skin disorder.  
This is simply not the case.  The RO denied service 
connection for a skin disorder in August 1965 and provided 
the veteran notice of this that same month.  This provides 
notice to the veteran that he is not service connected for a 
skin disorder.  If he wishes to reopen his claim for service 
connection for a skin disorder he must submit new and 
material evidence to do so.  

To ensure that the Department of Veterans Affairs (VA) has 
met its duty to assist the claimant in developing the facts 
pertinent to the claim and to ensure full compliance with due 
process requirements, the case is REMANDED to the regional 
office (RO) for the following development:

1.  Review the claims file and ensure 
that all notification and development 
actions required by the VCAA under 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. 
§ 3.159(2002).  Specifically, The RO 
should issue the veteran a notice letter 
under the Veterans Claims Assistance Act 
of 2000 (VCAA).  He should be informed 
that he has one year from the date of the 
letter to respond, and that his appeal 
cannot be adjudicated prior to that date 
unless he informs the RO that he has no 
additional evidence to submit or waives 
the one year time period.  

2.  The veteran should be asked to 
provide a list containing the names of 
all health care professionals and/or 
facilities (private and governmental) 
where he had been treated for his claimed 
disabilities since his separation from 
service in 1965.  Subsequently, and after 
securing the proper authorizations where 
necessary, the RO should make 
arrangements in order to obtain all the 
records of treatment from all the sources 
listed by the veteran which are not 
already on file.  The Board is 
particularly interested in obtaining the 
veteran's current VA medical treatment 
records for psychiatric disorders.  All 
information obtained should be made part 
of the file.  The RO should also obtain 
all the records of any treatment at VA 
facilities which are not already on file.  

3.  The RO should request from the 
National Personnel Records Center (NPRC), 
service department, or other appropriate 
depository of records, a complete copy of 
the veteran's service personnel records.  
If the records are unavailable, it should 
be noted in the claims file. 

4.  The RO should conduct any other 
development of the veteran's claims 
deemed appropriate.  This may include 
ordering additional VA examinations if it 
is determined that such examinations are 
necessary.  The RO is also reminded to 
ensure that the appropriate procedures 
are followed regarding the veteran's 
claim for service connection for PTSD 
since it is based upon the claim of 
sexual harassment / sexual assault.  

5.  The RO should then readjudicate the 
veteran's claims in light of all of the 
evidence obtained since the May 2001 
Supplemental Statement of the Case 
(SSOC).  This evidence has not yet been 
reviewed by the RO.  If the claim is 
denied, the RO should issue another 
Supplemental Statement of the Case to the 
veteran and his representative, and they 
should be given an opportunity to 
respond, before the case is returned to 
the Board.  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a summary 
of the evidence obtained after the May 
2001 SSOC and a discussion of all 
pertinent regulations, including those 
implementing the VCAA. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



